Citation Nr: 1214224	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  07-36 629	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his November 2007 substantive appeal (Form 9 Appeal to Board), the Veteran requested a hearing at his local VA office.  A Travel Board Hearing was scheduled for mid December 2008.  Prior thereto, however, the Veteran requested that it be cancelled.  His hearing request accordingly is considered withdrawn.  See 38 C.F.R. § 20.704(e).

Of note is that the RO reopened the Veteran's service connection claim and considered it on the merits.  Yet whether new and material evidence has been received to reopen it is a jurisdictional matter.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  This issue therefore must be considered anew at the outset herein.

Also of note is that this matter has been developed to date as one concerning lumbar spine disc disease (previously claimed as lumbar condition).  It has been recharacterized here as indicated above to encompass any existing lumbar spine disability, including but not limited to disc disease, for the Veteran's benefit.

The following determinations have been made based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."


FINDINGS OF FACT

1.  In a May 2002 rating decision, the RO denied service connection for a cervical/lumbar condition.  This decision was not appealed.

2.  Some of the evidence received subsequent to the May 2002 rating decision was not considered previously, is not cumulative or redundant of the evidence that was considered previously, and relates to an unestablished fact necessary to substantiate, as well as raises a reasonable possibility of substantiating, the Veteran's entitlement to service connection for a lumbar spine disability.

3.  The weight of the evidence does not show that the Veteran's current lumbar spine disability is in any manner related to his service.


CONCLUSIONS OF LAW

1.  The May 2002 rating decision is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Some of the evidence received since the May 2002 rating decision is new and material, and the claim of entitlement to service connection for a lumbar spine disability therefore is reopened.  38 U.S.C.A. §§ 5108 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156(a) (2011).

3.  The criteria for establishing service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1153, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Before addressing the issues, VA has a preliminary duty to notify and a preliminary duty to assist claimants in substantiating a claim for VA benefits as provided for by the Veterans Claims Assistance Act (VCAA) of 2000.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The Board herein reopens a claim of entitlement to service connection for a lumbar spine disability after concluding that new and material evidence has been received.  This constitutes a full grant of the benefit sought regarding the first issue on appeal.  Accordingly, any errors committed regarding the duty to notify or the duty to assist for that issue were harmless and will not be discussed.  The Board herein denies service connection for a lumbar spine disability.  Discussion of the duty to notify and the duty to assist accordingly is required for this second issue on appeal.

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  These notice requirements apply to all five elements of a service-connection claim (Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

It was held in Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  VA thus bore the burden of proving that such an error did not cause harm.  Id.  This could be accomplished by showing: (1) that any defect was cured by actual knowledge on the part of the claimant, (2) that a reasonable person could be expected to understand from the notice of what was needed, or (3) that the benefit sought could not have been awarded as a matter of law.  Id.  Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate the claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  In addition to the above, post-adjudicatory notice and opportunity to develop the case were for consideration.  Vazquez-Flores, 22 Vet. App. at 37. 

In Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the blanket presumption of prejudicial error in all cases was found to impose an unreasonable evidentiary burden upon VA.  The burden of proving such an error instead is upon the claimant.  Id.  Determinations concerning prejudicial error and harmless error therefore should be made on a case-by-case basis.  Id.  

The Veteran was notified by letter dated in December 2005 of the criteria for establishing direct and presumptive service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  

Via a March 2006 letter as well as a November 2008 letter, the Veteran was notified of how VA determines disability ratings and effective dates when service connection is granted.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  None is found by the Board.  The December 2005 letter predated the initial adjudication by the RO, who in this case is the AOJ, in August 2006.  It addressed all notice elements concerning direct and presumptive service connection claims with the exception of the later required disability evaluation and effective date elements (Dingess, the first case requiring such notice, was not decided until 2006).  Notice of these two elements was provided in the March 2006 and November 2008 letters.  Although this latter letter post-dated the initial adjudication by the AOJ/RO, the first predated it.

The Veteran never was notified of the criteria for establishing secondary service connection or the evidence required in this regard.  Indeed, this theory was raised only in an August 2011 brief.  A claimant's representation by counsel "is a factor that must be considered when determining whether that [claimant] has been prejudiced by any notice error".  Overton v. Nicholson, 20 Vet. App. 427 (2006).  Of note is that the aforementioned brief was submitted by the Veteran's representative.  It conveyed the representative's actual knowledge of what is necessary to substantiate a secondary service connection claim in that it referenced "the effects of years of altered balance, gait[,] and posture produced by the Veteran's in-service fall and hip fracture."  

Pursuant to the duty to assist, VA is required to aid the claimant in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA previously obtained the Veteran's service treatment records.  VA treatment records and identified private treatment records also now have been obtained by VA.  Additionally, the Veteran now has submitted private treatment records on his own behalf.

VA examinations previously were afforded to the Veteran in January 2002.  Another was afforded to him regarding this matter in July 2006.  The examiner reviewed the claims file, to include diagnostic tests, but did not interview the Veteran or conduct a physical assessment of him.  This was because it was determined that an etiology opinion "is easily rendered based on review of the objective evidence."  All of the above actions were documented by the examiner.  A Veteran's Health Administration (VHA) expert opinion regarding etiology additionally was rendered in January 2012 in response to the Board's November 2011 request for such.  The VHA expert, a doctor in the field of orthopedic surgery and environmental health, did so after reviewing the claims file.  

Discussed below is that it is undisputed the Veteran has a current lumbar spine disability.  Physical assessment of him accordingly was not necessary.  The Veteran's and his representative's contentions are clearly set forth in the claims file. Given that the claims file was reviewed both by the examiner who conducted the VA examination and the VHA expert, the first review being early during the pendency of the appeal and the second being late, it follows that interview of the Veteran was not necessary.  Both the examiner and the VHA expert opined as to the crux of this matter, whether or not there exists any nexus between the Veteran's current lumbar spine disability and his service (to include through a disability already service-connected).  The Board thus finds the VA examination and VHA expert opinion collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

Significantly, neither the Veteran nor his representative has identified any particular additional development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. at 183.

As both the duty to notify has been fulfilled for the most part, and to the extent it was not there is no prejudice, and the duty to assist has been fulfilled, appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Application to Reopen Based on New and Material Evidence

Service connection for a cervical/lumbar condition was denied by the RO in a May 2002 rating decision because there was no evidence that any such chronic or residual condition, other than a purely symptom based condition for which compensation is not awarded, had been diagnosed.  In other words, there was no evidence of a current disability.  Pertinent evidence of record considered in making this determination included a DD 214, service treatment records, and January 2002 VA examinations.  

Of import here, the January 2002 VA examinations contained a diagnosis of "arthralgia of the lumbosacral spine with loss of function due to pain.  X-rays were normal."  Arthralgia is "pain in a joint."  See Dorland's Illustrated Medical Dictionary 152 (31st ed. 2007).

The Veteran was notified of the May 2002 rating decision as well as of his appellate rights in mid June 2002.  Although an appeal was instigated with respect to another disability adjudicated therein, he did not appeal the denial of service connection for a cervical/lumbar condition.  That part of the rating decision therefore became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  

However, a final decision that has been disallowed shall be reopened and readjudicated if new and material evidence pertaining to the claim is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  

New and material evidence can be neither redundant nor cumulative of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The phrase raises a reasonable possibility of substantiating the claim is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  It does not require submission of new and material evidence as to each previously unestablished fact necessary to substantiate the claim.  Id.  Rather, it contemplates consideration of all the evidence, whether newly submitted or previously submitted, as well as any assistance likely required under the VCAA, such as a VA medical examination that addresses nexus.  Id.

The Veteran requested that his claim of entitlement to service connection for a lumbar spine disability be reopened in October 2005.  Associated with the claims file contemporaneous thereto or thereafter were numerous private treatment records dated from July 2003 to May 2007, an April 2007 VA treatment record, a July 2006 VA examination, and a January 2012 VHA expert opinion.

Of import here, the private treatment records collectively reveal magnetic resonance imaging (MRI) findings of broad based disc bulges at L4-5 and L5-S1 causing bilateral neural foraminal narrowing and small anterior marginal osteophytes at L1-2 and L2-3 in September 2004 as well as mild straightening of the normal lumbar lordosis which could represent lumbar spasm, mild disc desiccation at L5-S1 where there is a broad based disc protrusion (which causes mild spinal stenosis), and mild disc protrusion and facet hypertrophic changes at L4-5 in June 2007.  Finally, they collectively contain diagnoses of back pain, acute back pain, chronic back pain, and low back pain - bulging discs.  

The VA treatment record shows a diagnosis of chronic low back pain.  The July 2006 VA examination indicates a diagnosis of "L4-5 and L5-S1 broad based disc bulge associated with bilateral neural foraminal narrowing and anterior osteophyte formation at L1-2 and L2-3 (as per MRI 09/...04)."  

No consideration was given in the May 2002 rating decision to the evidence referenced in the preceding paragraphs.  Therefore, this evidence is new.  Some of it also is material because it concerns an unestablished fact necessary to substantiate the claim.  Although there was no indication of a current lumbar spine disability at the time of the May 2002 rating decision, there is now.  The previous evidence included a diagnosis solely related to the symptom of pain.  Many such diagnoses also are included in the new evidence.  Yet this evidence further adds MRI findings of disc bulging/protrusion and other abnormalities and diagnoses of bulging discs associated with these other abnormalities.

Given the aforementioned addition, some of the new evidence is neither cumulative nor redundant of the previous evidence.  A reasonable possibility of substantiating the Veteran's claim finally has been raised under the low threshold of Shade by it when considered in concert with the other new evidence and previous evidence.  The grant of service connection for a lumbar spine disability indeed is possible, depending on this other new evidence and previous evidence, once a current disability has been established.  

Having found that each of the requirements concerning the submission of new and material evidence has been satisfied, the claim of entitlement to service connection for a lumbar spine disability is reopened.

III.  Service Connection

The Veteran seeks service connection for a lumbar spine disability.  He contends that his lumbar spine problems began during service due to years of flying in a forward leaning position during service as well as an in-service fall in the early 1990's and have persisted ever since.  His representative also points out an in-service MVA and contends that the lumbar spine problems are a result of modified gait caused by a right hip disability.

Service connection "basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service . . . or if preexisting such service, was aggravated therein."  38 C.F.R. § 3.303(a); see also 38 U.S.C.A. §§ 1110, 1131.

Service connection is presumed when there is no record of a disease during service if certain circumstances exist.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  Applicable here are those for presumptive service connection for chronic diseases.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  

First, the Veteran must have served 90 days or more of active service during a period of war or after December 31, 1946.  38 U.S.C.A. § 1112(a); 38 C.F.R. § 3.307(a)(1).  Second, the Veteran must have manifested a chronic disease such as arthritis to a compensable degree within one year from the date of separation from service.  38 U.S.C.A. § 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(2), (3), 3.309(a).  Affirmative evidence rebutting in-service incurrence or aggravation of the disease must be taken into consideration even if the two aforementioned circumstances are met.  38 U.S.C.A. §§ 1113, 1153; 38 C.F.R. §§ 3.307(d), 3.309(a).

To establish direct service connection rather than presumptive service connection, there generally must be (1) medical or satisfactory lay evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical or satisfactory lay evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Barr, 21 Vet. App. at 303.

Direct service connection also may be established if the evidence of record reveals chronicity or continuity.  38 C.F.R. § 3.303(b).  If a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  Id.; see also Barr, 21 Vet. App. at 303.  Continuity of symptomatology post-service is required where a condition in service is noted but is not, in fact, chronic or where a diagnosis of chronicity legitimately may be questioned.  Id.; see also Savage v. Gober, 10 Vet. App. 488 (1997).  

Further, direct service connection may be established for any disease initially diagnosed after discharge when the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Secondary service connection means that a current non-service-connected disability "is proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires showing (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt is given to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed herein.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).  This evidence, with the exception of the VHA expert opinion, was set forth largely as below in the Board's November 2011 request for such opinion.  Some of this evidence also was set forth above.

The Veteran's DD 214 denotes that he was, among other things, an aviator for the duration of his service.  

Service treatment records reflect the following.  A diagnosis of "low back mild prob" was provided following the Veteran's complaint of bilateral low back and flank pain in November 1987.  In July 1999, he reported lumbar discomfort secondary to modified gait from right hip myositis ossificans which occurred as the result of a fall in the early 1990's.  Lumbar strain with spasm was diagnosed following his complaints of lower back pains after a motor vehicle accident (MVA) in October 1999.  Upon clinical evaluation at the Veteran's September 2001 separation examination, his spine was found to be normal.  

January 2002 VA examinations included the Veteran's report of his back hurting since an in-service fall in the early 1990's.  They also included a diagnosis of "arthralgia of the lumbosacral spine with loss of function due to pain.  X-rays were normal."  

Service connection for myositis ossificans of the right hip was granted in a May 2002 rating decision.

A private treatment record dated in July 2003 documents negative lumbar spine series X-rays.  

March to September 2004 private treatment records reveal the Veteran's complaints of back pain radiating to his right hip and foot.  Diagnoses of back pain and acute back pain were rendered.

A private treatment record dated in September 2004 shows MRI findings of broad based disc bulges at L4-5 and L5-S1 causing bilateral neural foraminal narrowing and small anterior marginal osteophytes at L1-2 and L2-3.

A January 2005 private treatment record logs the Veteran's complaint of back pain and a diagnosis of low back pain - bulging discs.  

At the July 2006 VA examination, "L4-5 and L5-S1 broad based disc bulge associated with bilateral neural foraminal narrowing and anterior osteophyte formation at L1-2 and L2-3 (as per MRI 09/...04)" was diagnosed.  The examiner then opined that this disability was not caused by or a result of the Veteran's service.  Specific mention was made that there is no evidence that the Veteran experienced a chronic residual disability as a result of his in-service MVA.  It additionally was determined that it would be only with speculation to report the exact etiology of his disability since he separated from service in October 2001 and MRI documented spine disease in September 2004.

A VA treatment record dated in April 2007 shows the Veteran's complaints of low back pain since the 1980's which got worse after a fall in the early 1990's and of occasional radiation on the right.  A diagnosis of chronic low back pain was made.  

A May 2007 private treatment record documents the Veteran's complaint of back pain radiating down his right leg.  Chronic back pain was diagnosed.

A June 2007 private treatment record contains MRI findings of mild straightening of the normal lumbar lordosis which could represent lumbar spasm, mild disc desiccation at L5-S1 where there is a broad based disc protrusion (which causes mild spinal stenosis), and mild disc protrusion and facet hypertrophic changes at L4-5.  

The VHA expert's January 2012 opinion was that it is less likely than not that the Veteran's lumbar spine disability is due to years of flying in a forward leaning position during service, an in-service fall in the early 1990's or a later in-service MVA, or modified gait caused by service-connected right hip myositis ossificans.  It was noted that back problems are nearly unavoidable in the general population and degenerative changes are so common in the fourth decade of life that they are more the rule than the exception.  Yet there was no evidence of such in the Veteran by around age 40.  Therefore, no evidence or reasonable basis other than mere speculation was found to justify a determination that his lumbar spine would be any different had he never served.  It next was noted that no damage from trauma which could be attributable to a fall or MVA during service was seen (in radiographs) in the Veteran around age 44.  Finally, it was noted that it could neither be scientifically verified nor stated without extreme speculation that the presence or absence of the Veteran's right hip disability would have led to a difference in his lumbar spine.

Based on the above, the Board finds that service connection is not warranted for a lumbar spine disability.  Neither the requirements for presumptive, direct, nor secondary service connection have been fulfilled.

It is undisputed that the Veteran served more than 90 days during a period of war after December 31, 1946.  Indeed, his service spanned 20 years.  Over half was during the Persian Gulf era.  See 38 U.S.C.A. § 101(33); 38 C.F.R. § 3.2 (both defining the Persian Gulf War as beginning on August 2, 1990, and ending on a date thereafter to be prescribed by Presidential proclamation or law).  However, there is no indication that the Veteran manifested the chronic disease of arthritis in his lumbar spine at all, much less to a compensable degree, within one year from October 2001 when he separated from service.  Absent from the record is any mention of or reference to lumbar spine arthritis between October 2001 and October 2002.  No diagnosis in this regard was made during this time.  Accordingly, presumptive service connection has not been established.

A current disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  As noted above, many diagnoses related to pain are of record.  Some were made before the Veteran filed the instant claim in October 2005, and some were made thereafter.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  July 2003 X-rays were negative for any underlying malady/condition.  Yet MRI dated both in September 2004 prior to and in June 2007 subsequent to receipt of the instant claim shows identifiable underlying maladies/conditions of disc bulging/protrusion and associated abnormalities.  Further, bulging discs was diagnosed in January 2005 advance of the instant claim while bulging discs with associated abnormalities similarly was diagnosed following it in July 2006.  A current disability thus has been established.  

The next question with respect to general direct service connection is whether the Veteran incurred or aggravated an injury or disease during service.  This case is one of in-service incurrence rather than aggravation.  A Veteran is presumed to be in sound condition upon entry into service except as to defects, infirmities, or disorders noted by being recorded in examination reports at that time or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  No mention whatsoever has been made to lumbar spine problems preceding the Veteran's service.  Service treatment records indeed reveal that he denied back pain in August 1981 during his entrance examination as well as in October 1981 during his flight examination.  His spine was found to be normal at both of these times.

Service treatment records document that the Veteran complained of pain/discomfort related to his back in November 1987, in July 1999 after incurring a right hip injury in a fall in the early 1990's which modified his gait, and in October 1999 after a MVA.  Diagnoses of "low back mild prob," none, and lumbar strain with spasm were made respectively.  As such, incurrence of in-service lumbar back injuries have been established.  However, in view of the September 2001 separation examination revealing a normal clinical evaluation of the spine, any injuries to the lumbar area of the back appear to have been acute and transitory in nature and resolved at the time of discharge.

The final question regarding general direct service connection is whether there is a nexus between the Veteran's current lumbar spine disability and his in-service lumbar back injuries.  No such nexus has been established.  Two opinions are of record.  Each is negative.

The examiner who conducted the VA examination opined that there was no evidence that the Veteran's current lumbar spine disability was a result of his in-service lumbar back injury from the MVA.  That this did not address all such in-service injuries, and therefore is incomplete (as set forth in more detail in the Board's November 2011 VHA expert opinion request), does not render what was addressed invalid.  Discussed above was that the opinion was based, as is required, on consideration of the Veteran's medical history.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  It further was supported by at least some rationale, as is required.  Stefl, 21 Vet. App. at 120; Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The examiner indeed essentially noted that there was no evidence indicating any lumbar spine residual due to the in-service MVA.

The VHA expert opined that it is less likely than not that the Veteran's current lumbar spine disability is due to years of flying in a forward leaning position during service, an in-service fall in the early 1990's, or a later in-service MVA.  Thus, the opinion is complete.  It further was based on consideration of the Veteran's medical history, as discussed above.  A supporting rationale was supplied.  Specifically, it was noted that it would be mere speculation to find that the Veteran's lumbar spine would have been any different had he never served given that degenerative changes are very common in the fourth decade of life but were absent in him around age 40 as well as that there was no evidence showing a lumbar spine residual as a result of the in-service fall or MVA.

Acknowledgement is given to the Veteran's belief that his current lumbar spine disability is related to his incurrent of in-service lumbar spine injuries.  Such a belief sometimes suffices to establish a causal relationship.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, this is not true here.  The question of whether there is a service relationship in this case is medical in nature, especially in light of the complexities of the musculoskeletal system.  Only those with specialized medical knowledge, training, and/or experience therefore are competent to answer this question.  See Jones v. West, 12 Vet. App. 460 (1999).  There is no indication that the Veteran possesses such knowledge, training, and/or experience.  And even if he did have specialized knowledge, any statement he provided on his own behalf would have limited probative value because of his self-interest in the matter.  In any case, all indications are that he is a layperson.  Accordingly, he is not competent to render an opinion that there exists a relationship between his current lumbar spine disability and his service.  See Cromley v. Brown, 7 Vet. App. 376 (1995); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Set forth above was that the only competent opinions, which are from the examiner who conducted the VA examination and the VHA expert, are negative.  

Turning to direct service connection through chronicity, it is clear that chronicity is not applicable in this case.  No chronic disease is shown during service.  Lumbar spine problems were present in November 1987 and in July and October 1999.  However, they were not present in the over eleven years in between.  They also were not present subsequent to October 1999.  Further, the Veteran's spine was found to be normal during his September 2001 separation examination.  All the probative medical evidence, as discussed above, indicates that any in-service lumbar back injuries did not resulted in any chronic disability, but rather were acute and transitory in nature and resolved before discharge from service.

The Veteran is competent to report with respect to direct service connection through continuity of symptomatology that his lumbar spine symptoms began during service and persisted ever since because this is within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994) (concluding that lay witnesses are competent to provide testimony or statements relating to facts of events that the lay witness observed or that is within the realm of his/her personal knowledge).  Once evidence is determined to be competent, a determination on whether it also is credible must be made.  Id. (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  

In weighing credibility, VA may consider factors such as a showing of interest, self-interest, bias, inconsistent statements, inconsistency with other evidence of record, facial implausibility, bad character, malingering, desire for monetary gain, and witness demeanor.  See Macarubbo v. Gober, 10 Vet. App. 388 (1997); Caluza v. Brown, 7 Vet. App. 498 (1995); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  "[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran is credible as well as competent because no significant reason exists to doubt him.  He is interested/self-interested because the grant of service connection potentially could result in his receipt of financial benefits.  Yet his reports of lumbar spine symptoms continuing post-service are facially plausible.  They further are consistent with each other and the other evidence of record.  Of import in this regard is that post-service evidence of lumbar spine symptoms is dated beginning from only three months following the Veteran's separation from service.  Indeed, back pain is documented in the January 2002 VA examinations through to mid 2007 treatment records.

Notwithstanding the above, continuity of symptomatology has been taken into account and rejected.  Both the examiner who conducted the VA examination and the VHA expert rendered negative nexus opinions after review of the claims file containing the Veteran's competent and credible reports regarding continuity of his lumbar spine symptoms.  In other words, neither the examiner nor the VHA expert felt that these persistently manifested symptoms were attributable to the incurrence of any in-service lumbar spine injury.

That leaves 38 C.F.R. § 3.303(d) with respect to direct service connection.  In light of the above, however, it cannot be said that the evidence establishes that the Veteran's current lumbar spine disability was incurred in service.

Secondary service connection finally has not been established.  Service connection is in effect for a right hip myositis ossificans.  Yet an association between this disability and the Veteran's current lumbar spine disability is not shown.  The VHA expert opined that it is less likely than not that his lumbar spine disability is a result of modified gait from the right hip myositis ossificans.  Similar to above, this opinion was based on the Veteran's medical history and was supported by a rationale.  It was noted that it would be extreme speculation to state that the Veteran's right hip disability would have led to a difference in his lumbar spine.

In sum, the preponderance of the evidence is against the Veteran's entitlement to service connection for a lumbar spine disability under all applicable theories (presumptive, various direct, and secondary).  The benefit of the doubt rule therefore is inapplicable, and the benefit sought on appeal is denied.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a lumbar spine disability is reopened.  To this extent, and only to this extent, the appeal is granted.

Service connection for a lumbar spine disability is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


